        Case 1:20-cv-09118-JMF-DCF Document 7 Filed 11/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
T.C., individually and on behalf of C.C.,                              :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :    20-CV-9118 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
NEW YORK CITY DEPARTMENT OF EDUCATION, :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In this case, Plaintiffs seek attorney’s fees in connection with their claims under the

Individuals with Disabilities Education Act, Title 20, United States Code, Section 1410 et seq.

By separate Order to be entered today, the Court is referring the matter to the assigned

Magistrate Judge for General Pretrial Purposes, including settlement.

        Unless and until the Magistrate Judge orders otherwise, the parties shall file a joint letter

(addressed to the Magistrate Judge), no later than two weeks from the date on which

Defendant enters an appearance, and not to exceed two pages, indicating whether there is any

need for discovery or an initial conference in this case. If there is no such need, the parties

should include in their letter a proposed briefing schedule for any motions, including motions for

summary judgment.

        In addition, to conserve resources, to promote judicial efficiency, and in an effort to

achieve a faster disposition of this matter, it is hereby ORDERED that the parties must discuss

whether they are willing to consent, under 28 U.S.C. § 636(c), to conducting all further

proceedings before the assigned Magistrate Judge.
       Case 1:20-cv-09118-JMF-DCF Document 7 Filed 11/02/20 Page 2 of 2




       If both parties consent to proceed before the Magistrate Judge, Plaintiffs shall, within

two weeks of the date on which Defendant enters an appearance, either mail or email to

Furman NYSDChambers@nysd.uscourts.gov a fully executed Notice, Consent, and Reference

of a Civil Action to a Magistrate Judge form, a copy of which is available at

https://www.nysd.uscourts.gov/node/754. If the Court approves that form, all further

proceedings will then be conducted before the assigned Magistrate Judge rather than before the

undersigned.

       If either party does not consent to conducting all further proceedings before the assigned

Magistrate Judge, the parties must file a joint letter by the same deadline advising the Court that

the parties do not consent, but without disclosing the identity of the party or parties who do

not consent. There will be no adverse consequences if the parties do not consent to proceed

before the Magistrate Judge.

       SO ORDERED.

Date: November 2, 2020
      New York, New York




                                                2
